YETKA, Justice
(concurring in part and dissenting in part).
I concur in the result and agree that it was error to allow the experts for the landowners to use a ratio based on the amount the state originally paid for the land. I do not agree, however, that a landowner should be barred from offering evidence that historically significant property is worth more than similar property. For example, suppose one owns property which was once the family home of a United States President. If the state or federal government seeks to acquire that property, the owner ought to be able to introduce the record title to the property into evidence in the condemnation proceeding. Such property, as a result, would have a greater market value. A jury ought to be able to add some value for the property’s historical significance to the ordinary market value. Experts should be able to testify as to the value of the property’s historical significance. To the extent the majority opinion would bar such evidence, I dissent.